DETAILED ACTION

1.	This Office Action is in response to the amendment filed on Nov. 29, 2021. Claims 1-15, are amended. Therefore, claims 1-15 are presented for examination. Now claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Objection to claims
3.	claim 5: Examiner suggest applicant to change the limitation “the the first public key” be replaced by the limitation “the first public key”. Appropriate correction is requested.

Response to Applicant’s arguments
4.	Applicant has summarized Smith’s abstract and Tzur’s abstract but failed to provide a specific argument and concluded with general allegation that Smith, Tzur “do not disclose the amended elements as recited in independent claims 1, 5, 8, 12 and 15.” (see pages 11-12 of applicant remarks). However, applicant’s amendments of the claims in view of updated search resulted in withdrawal of the rejection of the claims 4, 6 and 8-14 under 35 USC 103 (see allowable subject matter below). Examiner further refers applicant to the following MPEP citations when responding to the office action:
¶ 7.37.11    Unpersuasive Argument: General Allegation of Patentability
Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
¶ 7.37.12    Unpersuasive Argument: Novelty Not Clearly Pointed Out
Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
¶ 7.37.13    Unpersuasive Argument: Arguing Against References Individually
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
5.	Applicant arguments regarding claims 1-3, 5, 7 and 15 are moot in view of new/modified ground of rejection rendered since it is mainly based on added incorporated limitations.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 fails to “refer[ring] back to and further limit[ing] another claim or claims”.  Dependent claim 7’s lack of further limiting another claim renders the metes and bounds of the scope of claim 7 unclear and indefinite.  Claim 7 in its present form is incomplete and makes it unclear which of the previous claims (i.e. claims 5-6) the applicants intended for dependent claim 7 to depend from. The scope of claim 7 varies depending on whether claim 7 depends from any one of claims 5-6 or depends on one or more of claims 1-6.  Consequently, the precise and full scope of claim 7 is unclear and it appears that one of ordinary level of skill in the art would be unaware of the scope of protection sought by claim.
Accordingly, claim 7 have been the subject of a 35 U.S.C. 112(b) rejection for being vague and indefinite resulting from the fact that the claim depends from itself. 

    PNG
    media_image1.png
    277
    909
    media_image1.png
    Greyscale

Examiner consider claim 7 depends on claim 6 since it further limits the limitation “the hub device” & “the owner” in claim 6. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1-3, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180316507 (“Smith”) in view of US 20190036913 (“Tzur”).
Regarding claim 1, A method comprising generating, by a system device, a first public key and a first private key for a first user device (Smith, paragraph [0181]); creating, by the system device, a first ledger entry for the first user device in a distributed ledger, wherein the first ledger entry comprises a device owner parameter that is set to first value indicating the first user device is unclaimed, the public key and the private key (Smith, paragraph [0176], Some or all of the participants may have access to a centralized or distributed ledger 150. Centralized or distributed ledger 150 is an electronic ledger which contains a list of verified transactions of digital cryptocurrency. In Bitcoin, centralized or distributed ledger 150 is a distributed ledger which is referred to as a blockchain; Examiner equate Smith FIG.6 which disclose conditional verification steps 602-608 to applicant’s “unclaimed” user device based on the owner parameter value  since FIG.6 force user to go through verification and if it fails (step 609, unclaimed) the user account will not be created; however if conditional information is met step 610-614 will change the unclaimed to claimed device based on verification and user account creation); receiving, by the system device, from a point of sale device via a network, user information representative of a user that has acquired the first user device (Smith, paragraph [0183]These steps may include communications such as texting, e-mailing, calling, or messaging the user 110 with the provided contact information. The validator may send messages out on any communication channel provided by the user 110 or known to belong to the user 110; Examiner does not give patentability to the limitation “point of sale” since that is describing the intended use only, see the following MPEP citations: ¶ 7.37.09    UNPERSUASIVE ARGUMENT: INTENDED USE
In response to applicant’s argument that [“point of sale”], a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.); generating, by the system device, a second public key and a second private key for the user information (Smith, paragraph [181, 182]Initially, cryptography is utilized to create a key pair for the user 110. The creation of a key pair includes the creation of a user private key and a public key); providing, by the system device, to a second user device associated with the user via the network, the first private key of the first user device (Smith, the verification protocol 210 may send a challenge cryptographic nonce to the user 110 to be signed using the signing protocol and the user's private key, [0188]).
Smith does not explicitly creating, by the system device, a second ledger entry in the distributed ledger comprising the user information, the second public key, and the second private key and teaching updating, by the system, the first ledger entry to change the device owner parameter to a second value indicating that the user is an owner of the first user device.
Tzur teaches creating, by the system device, a second ledger entry in the distributed ledger comprising the user information, the second public key, and the second private key and teaching updating, by the system, the first ledger entry to change the device owner parameter to a second value indicating that the user is an owner of the first user device (Tzur, For example, a ledger may include entity details such as a user's name, user's phone number, user's address and so on. A ledger may be related to any entity. For example, if the entity is a device, then a ledger may include entity details such as a network address of the device, e.g., an IP address or a MAC address. In yet another case, when the entity is an organization, then a ledger, [0183-0184]); h. Tzur teaches updating the ledger entry of the device to change the device owner to the user (Tzur, Updating a record, ledger or entity details of an entity may be based on any input or event; for example, a registration procedure that may include physical verification, biometric check and the like, or an update of entity details may be based on a communication via one or more of the contact addresses in the entity details, possibly using secured communication channels and/or secret shares as described herein, [0203]).
Smith and Tzur are analogous to centralized or distributed ledgers. Thus, it would’ve been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Smith with Tzur for protecting and securing information communicated between devices, and preventing attackers from gaining access to sensitive data as that may cause extreme damage, (see Tzur abstract and [0002-0005]).

Regarding claim 2, Smith does not teach further comprising receiving, by the system device, a connection request from the first user device. However, Tzur teaches receiving, by the system device, a connection request from the first user device [0016]).
Smith and Tzur are analogous to centralized or distributed ledgers. Thus it would’ve been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Smith with Tzur for the purpose of protecting and securing information communicated between devices, and preventing attackers from gaining access to sensitive data as that may cause extreme damage, (see Tzur abstract and [0002-0005]).

Regarding claim 3, Smith does not teach further comprising receiving, by the system device, a claiming request from the second user device, the claiming request comprising the second public key and the first private key. However, Tzur teach further comprising receiving, by the system device, a claiming request from the second user device, the claiming request comprising the second public key and the first private key ( Tzur, As shown by arrow 610, a request to approve an operation may be generated and sent, e.g., by computing device 210 (that may be a smartphone or a home computer), and based on input from a user. For example, the requested approval for an operation may be, or may include, a request to approve a transaction, e.g., a request to approve transfer of money from a user's bank account to some other account, [0147-0149]).
Smith as and Tzur are analogous to centralized or distributed ledgers. Thus it would’ve been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Smith with Tzur for the purpose of protecting and securing information communicated between devices, and preventing attackers from gaining access to sensitive data as that may cause extreme damage, (see Tzur abstract and [0002-0005]).

Regarding claims 5 and 15 that are broader version of method claim of 1 and therefore are rejected similar to method claim 1. 

Allowable Subject Matter
12.	Claims 8-14 are allowed. Reason for allowance will be furnished upon allowance of the application.
13.	Claims 4 and 6 are objected as having allowable subject matter and it would be allowed if it incorporate the base claim they depend on and all intervening claims. Reason for allowance will be furnished upon allowance of the application.
14.	Claim 7 is objected as having allowable subject matter and it would be allowed if it incorporate the base claim they depend on and all intervening claims and overcome the 35 USC 112b rejection rendered above. Reason for allowance will be furnished upon allowance of the application.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ober et al. US 6,307,936 disclose cryptography key management scheme.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437